OPINION
McDONALD, Chief Justice.
This is an appeal from an order quashing a writ of garnishment.
Appellant caused transcript to be filed containing only 1) Motion to Quash writ of garnishment, 2) Order quashing writ of garnishment and dismissing proceeding, and 3) Appeal bond. Appellant brings forward no statement of facts.
Appellant appeals on one point: The garnishment action should not have been quashed and dismissed since appellant may, under proper circumstances, garnish a Receiver in Bankruptcy or Disbursing Agent under Chapter XI of the Bankruptcy Act”.
Appellee has filed motion to dismiss appeal for want of jurisdiction, asserting appellant has not filed sufficient transcript to give this court jurisdiction.
The judgment and appeal bond give this court jurisdiction. However, the transcript filed presents no error and there is no statement of facts.
In the absence of a Statement of Facts it must be presumed on appeal that the judgment of the trial court is correct. Ehrhardt v. Ehrhardt, Tex.Civ.App., Er. Ref., 368 S.W.2d 37.
Affirmed.